

	

		II

		109th CONGRESS

		1st Session

		S. 185

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Nelson of Florida

			 (for himself, Mr. Corzine,

			 Mr. Hagel, Mr.

			 Durbin, and Mr. Dayton)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To amend title 10, United States Code, to repeal the

		  requirement for the reduction of certain Survivor Benefit Plan annuities by the

		  amount of dependency and indemnity compensation and to modify the effective

		  date for paid-up coverage under the Survivor Benefit Plan.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Military Retiree Survivor Benefit

			 Equity Act of 2005.

		2.Repeal of

			 requirement of reduction of SBP survivor annuities by dependency and indemnity

			 compensation

			(a)RepealSubchapter

			 II of chapter 73 of title 10, United States Code is amended—

				(1)in section

			 1450(c)(1), by inserting after to whom section 1448 of this title

			 applies the following: (except in the case of a death as

			 described in subsection (d) or (f) of such section); and

				(2)in section

			 1451(c)—

					(A)by striking

			 paragraph (2); and

					(B)by redesignating

			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.

					(b)Prohibition on

			 retroactive benefitsNo benefits may be paid to any person for

			 any period before the effective date provided under subsection (e) by reason of

			 the amendments made by subsection (a).

			(c)Prohibition on

			 recoupment of certain amounts previously refunded to SBP

			 recipientsA surviving spouse who is or has been in receipt of an

			 annuity under the Survivor Benefit Plan under subchapter II of chapter 73 of

			 title 10, United States Code, that is in effect before the effective date

			 provided under subsection (e) and that is adjusted by reason of the amendments

			 made by subsection (a) and who has received a refund of retired pay under

			 section 1450(e) of title 10, United States Code, shall not be required to repay

			 such refund to the United States.

			(d)Reconsideration

			 of optional annuitySection 1448(d)(2) of title 10, United States

			 Code, is amended by adding at the end the following new sentences: The

			 surviving spouse, however, may elect to terminate an annuity under this

			 subparagraph in accordance with regulations prescribed by the Secretary

			 concerned. Upon such an election, payment of an annuity to dependent children

			 under this subparagraph shall terminate effective on the first day of the first

			 month that begins after the date on which the Secretary concerned receives

			 notice of the election, and, beginning on that day, an annuity shall be paid to

			 the surviving spouse under paragraph (1) instead..

			(e)Effective

			 dateThe amendments made by this section shall take effect on the

			 later of—

				(1)the first day of

			 the first month that begins after the date of the enactment of this Act;

			 or

				(2)the first day of

			 the fiscal year that begins in the calendar year in which this Act is

			 enacted.

				3.Effective date

			 for paid-up coverage under Survivor Benefit PlanSection 1452(j) of title 10, United States

			 Code, is amended by striking October 1, 2008 and inserting

			 October 1, 2005.

		

